Citation Nr: 0010263	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-05 337	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and grandson




ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945; he died in January 1995 at age 82; the 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) October 1997 rating decision which 
denied service connection for the cause of the veteran's 
death. 

The record shows that service connection for the cause of the 
veteran's death was initially denied by RO rating decision in 
March 1995, and no timely appeal therefrom was filed.  Thus, 
that decision became final and is not subject to revision on 
the same factual basis, but it may be reopened on submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  While the 
October 1997 rating decision (now on appeal) denied service 
connection for the cause of the veteran's death on a de novo 
basis, the Board must conduct an independent review of 
whether new and material evidence has been submitted to 
reopen a finally disallowed claim.  The Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).

In her February 1998 substantive appeal, the appellant 
requested a Travel Board hearing.  In May 1998 she specified 
that she instead wanted an RO hearing, which was held in 
November 1998.  Thus, the Board will proceed as though her 
Travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by RO rating decision in March 1995, and no timely 
appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for the cause of the 
veteran's death, since the March 1995 RO rating decision, is 
new, relevant, and probative of the issue at hand.

3.  The veteran died in January 1995 at age 82; the immediate 
cause of his death was cardiorespiratory failure due to 
pneumonia and lymphoma.  

4.  At the time of his death, service connection was in 
effect for myositis of the ribs, spine, shoulders, and right 
leg, evaluated 10 percent disabling.

5.  Medical evidence of record shows that the veteran did not 
have autoimmune myositis or other autoimmune disease which 
may have resulted in lymphoma; his service-connected myositis 
is not shown to have caused or substantially contributed to 
the cause of his death, and the cause of his death is not 
shown to be related to any injury or incident occurring in 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1995 RO rating 
decision denying service connection for the cause of the 
veteran's death is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The cause of the veteran's death was not proximately due 
to or the result of disease or disability related to his 
period of active wartime service.  38 U.S.C.A. §§ 1110, 1310, 
1131, 5107 (West 1991).

3.  A service-connected disability did not cause the 
veteran's death, or contribute substantially or materially to 
cause his death.  38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death was 
denied by March 1995 RO rating decision finding that the 
veteran's service-connected multiple joints myositis was not 
related to the cause of his death, that it did not contribute 
materially or substantially to the cause of his death, and 
that his fatal cardiorespiratory failure due to pneumonia and 
lymphoma was not related to his active service.  The 
appellant was notified of that decision and her appeal 
rights, but she did not file a timely appeal therefrom.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thus, the March 
1995 RO decision denying service connection for the cause of 
the veteran's death became final and is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84.  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the final 
RO rating decision in March 1995.  

Evidence of record at the time of the March 1995 rating 
decision denying service connection for the cause of the 
veteran's death included the veteran's service medical 
records, showing that he sustained severe injuries, including 
to the right leg, left hand, and right lower chest, when he 
was stampeded by a group of mules in May 1944.  His service 
records do not document any report or clinical findings of 
pulmonary/respiratory symptoms or abnormalities, and chest X-
ray studies performed in conjunction with treatment following 
the May 1944 injuries were reported as normal.  Prior to 
service separation, fibrositic myositis was diagnosed.  

By RO rating decision in December 1945, service connection 
was granted for post traumatic deformity of the veteran's 
ribs, and a 10 percent evaluation was assigned.

A February 1946 private medical examination report shows that 
the veteran experienced pain in the chest, shoulders, and the 
back.  X-ray study of the chest showed "rather large" hilar 
shadows but no definite abnormalities were identified.  

On VA medical examination in May 1946, deformed right lower 
ribs and arthritis of the spine and shoulders were diagnosed.

Based on the foregoing evidence, the evaluation of the 
veteran's service-connected disability was increased from 10 
to 20 percent by RO rating decision in July 1946; the 
service-connected disability was characterized as residuals 
of injury to the ribs, spine, shoulders, and the right leg.  
Thereafter, the evaluation of the service-connected residuals 
of injuries, including myositis of multiple joints, were 
periodically reevaluated to reflect the severity of 
impairment resulting therefrom; at the time of death, his 
service-connected disability was rated 10 percent disabling. 

On VA medical examinations in June 1948 and June 1950, there 
was no evidence of cardiovascular or respiratory abnormality, 
but musculoskeletal impairment involving the spine and 
shoulders was indicated.  On examination in June 1950, right 
leg cicatrices, bilateral varicose veins, and myositis of the 
shoulders and lumbar spine were diagnosed.

On VA medical examination in January 1979, multiple back 
injuries with residuals including compression fracture of L1, 
low back strain with deformity and right radiculopathy, 
fracture of ribs without specific residual symptoms, right 
rotator cuff tendonitis, and myositis of the trunk and 
shoulders were diagnosed.

The veteran's death certificate reveals that he died on 
January [redacted], 1995 at age 82.  The condition causing his death 
is listed as cardiorespiratory failure due to pneumonia and 
lymphoma; the interval between the onset of pneumonia and 
death is listed as "days," and between the onset of 
lymphoma and death is listed as "months;" an autopsy was 
not performed.

Evidence submitted since the March 1995 RO rating decision 
denying service connection for the cause of the veteran's 
death includes an April 1997 letter from C. Clark, M.D., 
indicating that the veteran's pneumonia was caused by primary 
lymphoma in the spinal tract, and that lymphoma resulted in 
his fatal cardiorespiratory failure.  

In May 1997, Dr. Clark indicated that "[m]yocytitis" (sic) 
of the spinal tract can be caused by "old injuries" which 
the veteran sustained in service.  He indicated that 
"[m]yocytitis" (sic) can result in terminal lymphoma which 
was one of the veteran's causes of death.  

A May 1997 letter from the veteran's grandson suggests that 
the veteran experienced various impairments of health during 
his lifetime due to injuries sustained in active service.

In July 1997, the appellant submitted to the RO an article, 
Myositis, which describes, in general terms, the nature, 
symptoms, and possible causes of myositis, indicating that it 
may result in various illnesses including involving the 
respiratory, cardiovascular, immune systems and can impair 
the function of lymphocytes.

Medical records from St. Joseph Hospital in November 1990, 
received in July 1997, document treatment associated with the 
veteran's gastrointestinal and urinary symptoms, lumbar spine 
disability, and pain and weakness of the right leg.  

Medical records from Southwest Oncology Center from October 
to December 1994, received in July 1997, document radiation 
therapy treatment for the veteran's lymphoma.  In September 
1994, he reportedly had symptoms including diplopia, right 
lower extremity weakness, ataxia, fascial asymmetry, and 
hearing loss, prompting him to seek treatment, undergo 
various clinical studies and evaluations, culminating in the 
diagnosis of primary lymphoma of the central nervous system.  

VA hospitalization records from December 1994 to January 
1995, received in July 1997, document treatment for lymphoma 
of the veteran's central nervous system, spinal tract and 
brain, and left lower lobe pneumonia shown by chest X-ray 
study on hospital admission.  On medical examination at the 
time of hospital admission, respiratory failure, fever, and 
history of brain and spinal lymphoma with history of 
carcinomatous meningitis were diagnosed.  

In December 1997, a VA physician reviewed the entire claims 
file to determine whether there was a relationship between 
the veteran's service-connected myositis and/or injuries 
sustained in service, and the cause of his death (primarily 
lymphoma).  He opined that there was a link between immune 
system malignancies and polymyositis and dermatomyositis, but 
indicated that the veteran did not have polymyositis or 
dermatomyositis; he had post-traumatic myositis which was 
"not known to be associated with an increased risk of 
malignancy."  He indicated that the diagnosis of the 
veteran's myositis was made based on physical examination of 
the previously traumatized areas, as serological tests for 
idiopathic myositis were not available in the 1950s; he 
indicated that, because of the wording of the physical 
examinations in 1948 and 1950, it was reasonable to assume 
that, if the veteran had myositis at all, it was post-
traumatic myositis and not idiopathic myositis.  He opined 
that the interval between a diagnosis of idiopathic myositis 
and the onset of lymphoma or solid tumor cancers is usually 
10-12 months and occasionally 5-9 years; in the veteran's 
case, lymphoma developed about 45 years after the diagnosis 
of myositis, and the physician knew of "no precedent for 
such a delay."  He opined that it was not likely that there 
was a relationship between the veteran's myositis and his 
malignancy; he stated that there was a relationship between 
the veteran's in-service trauma and development of myositis, 
but not between his fatal malignancy and myositis; he 
concluded that there was no known relationship between trauma 
and lymphomagenesis.

Medical records from St. Joseph Hospital from November to 
December 1990, received in February 1998, document the 
veteran's treatment for various symptoms and illnesses 
including lower extremity weakness, spine impairment 
(reportedly, he had lumbar spine stenosis and underwent 
lumbar laminectomy in August 1990), and gastrointestinal and 
urinary symptoms.  During treatment, vitamin B12 deficiency 
without small bowel mucosal disease, history of proctalgia, 
and bowel movement irregularity were diagnosed.  In November 
1990, he was thought to have had prostatic carcinoma with 
bony changes; clinical studies were inconclusive, showing 
"only minimal" lymphocytic infiltrates into the arachnoid 
layer; there was no evidence of cardiopulmonary abnormality 
except for atelectatic densities at both lung bases and 
probable zonal emphysema in both upper lobes.  

Medical records from Stanford University Medical Center from 
February 1988 to August 1990 and September to October 1994, 
received in April 1998, document treatment associated with 
various symptoms and illnesses.  In February 1988, the 
veteran underwent cervical spine discectomy; on examination 
prior to the surgery, it was noted that he had a history of 
various health impairments but had no significant 
cardiovascular, pulmonary, or renal diseases.  In July 1990, 
lumbar stenosis was diagnosed and lumbar laminectomy was 
performed.  In August 1990, it was indicated that he had bi-
basilar pulmonary fibrosis or atelectasis, old granulomatous 
disease, slightly increased interstitial markings, pectus 
excavatum, and ectatic and calcific aorta.  In September 
1994, it was indicated that he had multiple cranial 
neuropathy and experienced symptoms including lower extremity 
weakness and worsening bladder and bowel function; clinical 
studies showed, among others, small bowel thickening, small 
bowel pneumatosis, a 2.3 centimeters soft tissue mass of the 
gastrohepatic ligament, lesions of the conus medullaris and 
cauda equina suggestive of intradural metastases, left 
ventricle tumor, and possible meningeal carcinomatosis.  In 
October 1994, large cell, diffuse lymphoma with lymphomatous 
meningitis was diagnosed.

At a November 1998 RO hearing, the appellant, her son and 
grandson testified that the veteran experienced significant 
impairment of health throughout his life due to injuries 
sustained when he was stampeded by mules in service.  They 
expressed the belief that his death was premature due to the 
nature of his service-connected disabilities associated with 
myositis, and that his fatal cancer and cardiorespiratory 
impairment developed as a result of myositis.  In support of 
their contention, they stated that a previously-submitted 
article supported their contention that myositis may cause 
various cancers and may ultimately result in death.  

In December 1998, the appellant's son and grandson reiterated 
their prior contention that the veteran's service-connected 
myositis contributed substantially to cause his death, again 
pointing out that scientific literature suggested a link 
between myositis-causing trauma and subsequent development of 
various serious illnesses and disabilities including cancer, 
and respiratory and cardiovascular systems impairment.  This 
assertion was restated by the appellant's son in July 1999.

In December 1998, the veteran's claims file was again 
reviewed by the VA physician (specializing in 
Hematology/Oncology medicine) who previously reviewed the 
file in December 1997.  The physician again reviewed the 
entire record, including additional evidence associated with 
the file since December 1997, and opined that lymphomas can 
occur in patients with autoimmune disorders of all kinds, 
including autoimmune myositis.  He noted that the newly 
submitted evidence (since December 1997) clarified details 
regarding the veteran's lymphoma illness, but it did not 
include evidence that he had autoimmune myositis or 
autoimmune disorder of "any kind;" he stated that, "in 
response to the question 'does the evidence substantiate an 
opinion that it is at least as likely as not' that the cause 
of the veteran's death or the lymphoma [is] related to his 
active duty injuries or his service connected myositis of the 
ribs, spine, shoulder, and right leg, [the answer] once more, 
[is] no. . . .  It [is] not likely that the cause of the 
veteran's death or the lymphoma [is] related to his active 
duty injuries or service connected myositis."

Based on the foregoing, the recently-furnished evidence 
submitted since the March 1995 RO rating decision is deemed 
new, relevant, and probative of the issue at hand, and the 
claim of service connection for the cause of the veteran's 
death is therefore reopened.  In particular, such evidence 
documents frequent medical treatment for various symptoms and 
illnesses, culminating in a diagnosis of lymphoma in 1994.  
It also suggests an etiological link between certain types of 
myositis and subsequent development of serious illnesses, 
including involving the respiratory and cardiovascular 
systems and various cancers.  The evidence also documents the 
nature of symptoms and illnesses which resulted in his fatal 
cardiorespiratory failure.  Thus, the newly-submitted 
evidence is new, material and probative of the issue at hand, 
and must be considered to fairly decide the merits of his 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The record indicates that the appellant's claim of service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist the appellant in the development of facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  It is noted that all available 
pertinent records have been obtained and associated with the 
claims folder.  On review of such material, the Board is 
satisfied that the appellant has been adequately assisted in 
the development of her claim, and that there are no 
outstanding records which the RO has not obtained or 
attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for certain disabilities such as 
cardiovascular-renal diseases and malignant tumors of the 
brain, spinal cord, or peripheral nerves, if the pertinent 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

On full review of the entire record now available, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  Although the veteran's service 
medical records show that he sustained severe injuries in 
1944, resulting in chronic disability consisting of myositis 
of multiple joints, the records do not show that autoimmune 
myositis, lymphoma, chronic pneumonia or other respiratory 
impairment, or any other manifestation of lymphoma or 
cardiovascular impairment were evident in service.  While 
post-service medical records document frequent treatment for 
various symptoms and illnesses, apparently related to both 
service-connected and nonservice-connected disability, no 
pertinent symptomatology or disability associated with 
lymphoma or cardiorespiratory impairment were evident for 
many years after his separation from service in 1945.

The evidence of record, including that from Dr. Clark, the 
article Myositis, and the contentions of the appellant and 
her relatives, suggests that certain traumatic injuries may 
result in the onset of myositis, that myositis may result in 
the onset of lymphoma and/or serious cardiorespiratory 
illnesses, and that the veteran's fatal lymphoma and 
pneumonia may have been related to his life-long symptoms and 
health impairment due to injuries sustained in service 
(specifically his service-connected myositis).  However, VA 
and private records of post-service medical treatment, as 
discussed above, show that lymphoma was initially diagnosed 
in 1994; this is supported by the veteran's death certificate 
showing that the interval between the onset of his lymphoma 
and death in January 1995 was "months;" cardiorespiratory 
failure had its onset a "day" before his death, and 
pneumonia had its onset "days" before death.  Moreover, a 
VA Hematologist/Oncologist noted in December 1997 that 
although there may be a relationship between certain types of 
myositis and subsequent development of cancers and lymphoma, 
cancers/lymphoma normally develop between 10 months and 9 
years after the onset of myositis; he knew of no precedent 
where lymphoma would develop, due to myositis, 45 years after 
the onset of myositis (as was the case with the veteran).

Most importantly, the veteran's claims file was reviewed 
twice by a VA Hematologist/Oncologist, in December 1997 and 
December 1998.  On review of the entire record, including Dr. 
Clark's letters, the literature submitted by the appellant, 
and her contentions, the physician opined that it was not 
likely that the cause of the veteran's death (including 
lymphoma) was in any way related to active service, any 
incident occurring therein, or his service-connected 
myositis.  He opined that, while the evidence documented the 
diagnosis of myositis, only autoimmune disorders including 
autoimmune myositis were associated with subsequent 
development of lymphoma.  His review of the entire claims 
file (on two occasions) failed to indicate that the veteran 
the type of myositis which may lead to the onset of lymphoma.  
Such expert medical opinion, based on a thorough examination 
of the entire record, is deemed by the Board to be very 
persuasive and it merits great weight in connection with a 
resolution of this case.  

The appellant and her relatives contend that the veteran's 
fatal lymphoma and cardiorespiratory impairment developed as 
a result of injuries sustained in service and/or his service-
connected myositis of multiple joints.  However, as lay 
persons, they are not competent to provide a medical 
diagnosis of lymphoma, cardiovascular disabilities, or any 
other pertinent impairment, or establish an etiological link 
between the onset of his lymphoma and cardiorespiratory 
disability and active service and/or any incident occurring 
therein.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.

In reaching this decision, the Board considered the matter of 
resolution of the benefit of the doubt in the appellant's 
favor; however, application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance as the 
weight of the evidence is against the appellant's claim.



	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence having been presented in support of 
the claim of service connection for the cause of the 
veteran's death, the claim is reopened.

Service connection for the cause of the veteran's death is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 





- 12 -





- 1 -


